Citation Nr: 0702683	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  04-22 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
November 1972.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).


FINDING OF FACT

The veteran has a current diagnosis of post-traumatic stress 
disorder (PTSD) that is associated with a reported stressor 
which has been verified to have occurred during his period of 
active military service.


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
4.125 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Without deciding 
whether the notice and development requirements of the VCAA 
have been satisfied in the present case, this law does not 
preclude the Board from adjudicating the issue involving the 
veteran's claim for service connection for PTSD as the Board 
is taking action favorable to the veteran by granting service 
connection for this disorder.  As such, this decision poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).  A diagnosis of 
a mental disorder, including PTSD, must conform to the 
criteria of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).  38 C.F.R. § 4.125.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f)(1).

Furthermore, if the veteran did not engage in combat with the 
enemy or if the claimed stressors are not related to combat, 
then the veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996); Fossie v. West, 12 Vet. App. 1, 6 
(1998).

The veteran's service medical records are negative for any 
complaints, symptoms or diagnoses of PTSD or any other 
psychiatric condition.

A September 2001 VA PTSD examination report shows that the 
veteran was examined at length and in accordance with the 
applicable criteria from DSM-IV.  The diagnosis was PTSD.  
The evidence of record shows that PTSD has been consistently 
diagnosed since September 2001.

In this case, however, no objective evidence exists to 
establish that the veteran "engaged in combat with the 
enemy."  See VAOPGCPREC 12-99; 65 Fed. Reg. 6257 (2000).  The 
veteran's service records indicate that he served in Vietnam 
from September 16, 1969 until March 15, 1970 as a seaman with 
the Naval Support Activity Detachment (NSAD), Cua Viet.  
Subsequently, he served from March 16, 1970 to July 16, 1970 
as a seaman with Naval Support Activity (NAVSUPPACT), Danang.  
Finally, he served from July 17, 1970 as a seaman with Naval 
Support Facility, Danang.  His military decorations include 
the National Defense Service Medal, the Vietnam Service Medal 
with one Bronze Star, and the Republic of Vietnam Campaign 
Medal.  There are no references, however, to combat in the 
veteran's service personnel records.  He did not earn any 
decorations, medals, badges, ribbons, or awards indicative of 
participation in combat.  For these reasons, the Board 
concludes that the veteran's service personnel records do not 
indicate that he engaged in combat with the enemy.  
Accordingly, the veteran's service records or other 
corroborative evidence must substantiate or verify the 
veteran's claimed stressors.

In a June 2001 statement, the veteran reported that he spent 
13 months at Cua Viet, where he swept for mines in "Mike" 
and "Six" boats on the Cua Viet River.  "We ran twice a 
day from Cua-Viet to Dong Ha [and] back.  We also picked up 
and dropped off Army and Marine troops including their dead.  
They were dropped off at Cua-Vuet, Dong Ha or taken to Quang-
Tri.  Lots of fire fights to [and] from many casualties."

The September 2001 VA PTSD examination report stated that the 
veteran's "combat stressor is bringing back and forth the 
wounded and the dead, along with transporting troops along 
the shoreline.  His biggest fear was being blown [up] by a 
[mine.]"

A November 2001 private medical report stated that the 
veteran "saw much serious action on small river boats near 
the [Demilitarized Zone] and thus the flashbacks and 
nightmares are related to this experience."

A June 2002 VA PTSD examination report stated that the 
veteran was sent to Vietnam in October 1969, where he spent 8 
months

running river boats, sweeping for mines, 
picking up the dead and wounded soldiers, 
and supplying platoons with ammunition.  
They were running a speed boat from [Cua 
Viet] to Dong Ha on a daily basis, 
dropping concussion grenades before 
sweeping for mines.  He reports there 
were lots of firefights up and down the 
river.  At times they were experiencing 
mortar attacks and he saw a lot of dead 
and dying.  Some of the dead people they 
fished out of the water were 
unrecognizable.

In an October 2002 statement, the veteran reported that 
between Thanksgiving and Christmas of 1969, he was 
"[r]eturning to Cua-Viet from Dong Ha on [a] river sweep 
[and] was radioed to try to extract [an] Army platoon under 
heavy small arms fire.  Did so [and] there [were] multiple 
wounded."

The Board notes that the veteran described several others 
stressors in the June 2001 and October 2002 statements.  
However, these stressors were not listed in medical 
examination reports which diagnosed PTSD.  As such, these 
stressors cannot be considered a basis for establishing 
service connection, as they have not been linked to the 
veteran's diagnosed PTSD by medical evidence.  See 38 C.F.R. 
§ 3.304(f).

A request for information was sent to the U.S. Armed Services 
Center for Unit Records Research (CURR).  A February 2004 
CURR response stated that the unit history for the years 1969 
and 1970 had been reviewed for the NAVSUPPACT, Danang.  The 
response stated that 

[o]n December 31, 1969, seven generators 
were transferred from NAVSUPPACT, Danang 
to the Army Republic of Vietnam units in 
Dong Ha.  On the same day, Navy members 
on watercraft assigned to the NAVSUPPACT, 
Danang DETACHMENT Cua Viet assisted river 
patrol boats in providing covering fire 
and illumination for Army units under 
attack on the northern bank of the Cua 
Viet River. . . .

In addition, the 1970 [NAVSUPPACT], 
Danang history mentions the occurrence of 
combat activity . . . during the first 
part of the year.  Some of the incidents 
involved Navy watercraft.  On January 13, 
1970, the LST 1066 was mined by a sapper 
while unloading ammunition at the Chu Lai 
Ramp.  On February 7, 1970, LCM-6 was 
sunk by mines while transiting from Cua 
Viet to Dong Ha. . . . On February 23, 
1970, large explosions were reported at 
the Deep Water Piers and three blocks 
west of the Stone Elephant compound.

Enemy rocket attacks also occurred in 
April 1970.

This information provides credible supporting evidence of a 
stressor which was the basis of a diagnosis of PTSD.  
Credible supporting evidence need not corroborate every 
detail of a claimed stressor.  Suozzi v. Brown, 10 Vet. App. 
307, 311 (1997).  The records need only imply the veteran's 
participation (e.g., to not controvert the veteran's 
assertion that he was present when the events the records 
establish that his unit experienced occurred).  See Pentecost 
v. Principi, 16 Vet. App. 124, 128-129 (2002).  In this case, 
the evidence of record shows that the NAVSUPPACT, Danang unit 
was subjected to rocket attacks in April 1970.  Furthermore, 
the veteran's service personnel records show that he was 
assigned to the NAVSUPPACT, Danang at the time of the attacks 
and there is no indication that he was absent from the unit 
or otherwise in a different location on the date of the 
attack.  Though the veteran referenced "mortar attacks" in 
the June 2002 VA PTSD examination report, rather than 
"rocket attacks," the Board finds that his statements are 
sufficiently similar to the attacks verified by the February 
2004 CURR response.  Thus, the CURR report is sufficient 
corroboration of the mortar attacks stressor and satisfies 
that element of a PTSD claim.

In addition, the medical evidence of record shows that the 
mortar attacks stressor has been linked to the veteran's 
currently diagnosed PTSD.  After listing the veteran's 
stressors, including the mortar attack stressor, the June 
2002 VA PTSD report gave a diagnosis of PTSD which was 
prolonged and "service-connected."  As such, the Board 
finds that the veteran has a current diagnosis of PTSD that 
is associated with a reported stressor which has been 
verified to have occurred during his period of active 
military service.  See 38 C.F.R. § 3.304(f).

Furthermore, the Board notes that there is a striking 
similarity between the Army platoon incident described in the 
veteran's October 2002 statement and the description of the 
December 31, 1969 action in the February 2004 CURR response.  
The veteran stated that the incident occurred after returning 
to Cua Viet from Dong Ha.  The CURR response stated that on 
that day equipment was transferred from NAVSUPPACT, Danang to 
Dong Ha.  The veteran stated that they were told to try to 
extract an Army platoon under heavy small arms fire.  The 
CURR response stated that NSAD, Cua Viet watercraft provided 
covering fire and illumination for Army units under attack on 
the bank of the Cua Viet River.  Though the CURR response 
dated this incident on December 31, 1969, one week outside of 
the veteran's stated Thanksgiving to Christmas 1969 time 
frame, the Board considers the two incidents described to be 
of remarkable similarity.

Finally, the Board also notes that the veteran's stressors in 
the September 2001 VA PTSD examination report were simply 
transporting troops along the shoreline and being afraid of 
being blown up by a mine.  The Board emphasizes that the 
evidence of record clearly shows that the primary duty of 
NSAD, Cua Viet was providing transportation up the Cua Viet 
River from Danang to Dong Ha and Quang Tri.  The Board also 
emphasizes that the February 2004 CURR response specifically 
stated that a NAVSUPPACT, Danang LCM-6 was sunk by mines 
while moving from Cua Viet to Dong Ha during the time period 
that the veteran was assigned to NASD, Cua Viet.  Not only is 
this consistent with the veteran's fear of being blown up by 
a mine, but the evidence of record shows that LCM-6 boats 
were commonly referred to as "Mike" or "Six" boats, the 
specific kind of boat that the veteran stated he served on in 
his June 2001 statement.  .

Applying the doctrine of reasonable doubt, the Board finds 
that the veteran's PTSD is related to active military 
service.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


